Exhibit 10.68

 
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of June 19,
2009, by and between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to 7,150,000 shares of Common Stock on the Closing Dates;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions
 
.  In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms have the meanings indicated in
this Section 1.1:
 
“10-Day VWAP” means the daily volume weighted average of actual trading prices
measured in hundredths of cents of the Common Stock of the Company on the
Trading Market for the ten consecutive Trading Days immediately prior to a
Subsequent Closing Date.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means DLA Piper LLP (US), or other counsel (including in-house
counsel) reasonably acceptable to Seaside.
 
 
 
1

--------------------------------------------------------------------------------


 
 
“DTC” means the Depository Trust Company.
 
“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, as updated by the Company from time to time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Floor” shall mean $2.50 (as the same may be proportionately adjusted in respect
of any stock split, stock dividend, combination, recapitalization or the like
with respect to the Common Stock).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means June 22, 2009 or such later date when all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) Seaside’s obligations to purchase
the Shares and (ii) the Company’s obligations to issue and deliver the Shares
have been satisfied or waived.
 
“Initial Per Share Purchase Price” shall be an amount equal to the daily volume
weighted average of actual trading prices measured in hundredths of cents of the
Common Stock of the Company on the Trading Market for the one trading day
immediately prior to the Initial Closing Date multiplied by 0.87.
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Per Share Purchase Price” shall be an amount equal to the 10-Day VWAP
multiplied by 0.87.
 
“Permits” shall have the meaning ascribed to such term in Section 3.1(s).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Prospectus Supplement” means the supplement or supplements to the base
prospectus contained in the Registration Statement to be filed in connection
with the sale to Seaside, and, to the extent that it is deemed an underwriter
under the Securities Act, the resale by Seaside in its capacity as an
underwriter , of the Shares.
 
 
2

--------------------------------------------------------------------------------


 
 
“Registration Statement” means the registration statement of the Company,
Commission File No. 333-157023, as amended, covering the sale to Seaside, and,
to the extent that it is deemed an underwriter under the Securities Act, the
resale by Seaside in its capacity as an underwriter, of the Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.6.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis).
 
“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the day two weeks subsequent to the prior
Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) commencing on July 6, 2009 and ending on June
7, 2010, or such later dates when all conditions precedent to (i) Seaside’s
obligations to purchase the Shares and (ii) the Company’s obligations to deliver
the Shares have been satisfied or waived, in each event with respect to such
Subsequent Closing.
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the Nasdaq Capital Market,
the Nasdaq Global Market or the Nasdaq Global Select Market.
 
 
3

--------------------------------------------------------------------------------


 
 
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside,
275,000 Shares at the Initial Per Share Purchase Price.  Upon satisfaction or
waiver of the conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, the
Initial Closing shall occur on the Initial Closing Date at the offices of White
White & Van Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or such other
location as the parties shall mutually agree.
 
2.2           Subsequent Closings.  On each Subsequent Closing Date, Seaside
shall purchase from the Company, and the Company shall issue and sell to
Seaside, 275,000 Shares (subject to Section 2.6 hereof) at the Per Share
Purchase Price. Upon satisfaction or waiver of the conditions set forth in
Sections 2.3, 2.4, 2.5 and 2.6, each Subsequent Closing shall occur on the
applicable Subsequent Closing Date at the offices of White White & Van Etten PC,
55 Cambridge Parkway, Cambridge, MA 02142, or such other location as the parties
shall mutually agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:
 
(a)         275,000 Shares (subject to Section 2.6 hereof), registered in the
name of Seaside, via the DTC DWAC system, as specified on the signature pages
hereto;
 
(b)         an officer’s certificate of the Company’s Chief Executive Officer or
Chief Financial Officer, in form reasonably acceptable to Seaside, certifying
the accuracy in all material respects (without giving effect to any limitation
as to “materiality” or “knowledge” set forth therein) of the Company’s
representations and warranties made in this Agreement as of the Closing Date and
the Company’s performance of the covenants to be performed by it pursuant to
this Agreement at or prior to the Closing;  and
 
(c)         solely on the Initial Closing Date, a legal opinion of Company
Counsel, in the form of Exhibit A attached hereto.
 
2.4           Deliveries by Seaside.   On each Closing Date, Seaside shall
deliver or cause to be delivered to the Company an amount equal to (a) the
Initial Per Share Purchase Price, with respect to the Initial Closing, or the
Per Share Purchase Price, with respect to each Subsequent Closing, multiplied by
(b) 275,000 (subject to Section 2.6 hereof), by wire transfer to the account as
specified in writing by the Company, in each case less the amount due Seaside
for reimbursement of its expenses pursuant to the last sentence of in Section
5.2 hereof.
 
2.5           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
 
 
4

--------------------------------------------------------------------------------


 
 
(i)           the accuracy in all material respects (without giving effect to
any limitation as to “materiality” or “knowledge” set forth therein) on the
Closing Date of the representations and warranties of Seaside contained herein;
 
(ii)           all obligations, covenants and agreements of Seaside required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement; and
 
(iv)           the satisfaction of the condition set forth in Section 2.6(a) of
this Agreement.
 
(b)           The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or the waiver by
Seaside, of the following conditions:
 
(i)           the accuracy in all material respects (without giving effect to
any limitation as to “materiality” or “knowledge” set forth therein) on the
Closing Date of the representations and warranties of the Company contained
herein (as qualified and limited by the Disclosure Schedules, as updated through
such Closing Date);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.3 of this Agreement;
 
(iv)           the satisfaction of the condition set forth in Section 2.6(a) of
this Agreement;
 
(v)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured by the Company; and
 
(vi)           from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
2.6           Cancellation of a Subsequent Closing in Certain Circumstances.
 
(a)           In the event that the 10-Day VWAP does not equal or exceed the
Floor, as calculated with respect to any Subsequent Closing Date, then such
Subsequent Closing will not occur.
 
 
5

--------------------------------------------------------------------------------


 
 
(b)           In the event that the Company furnishes to Seaside a certificate
signed by the Chief Executive Officer or Chief Financial Officer of the Company
stating that a material development or potential material development involving
the Company has occurred which the Company would be obligated to disclose in the
Prospectus Supplement, which disclosure would, in the good faith judgment of the
Chief Executive Officer or the Board of Directors of the Company, be premature
or otherwise inadvisable at such time, then such Subsequent Closing will not
occur; provided, however, that the Company will not be permitted to cancel a
Subsequent Closing pursuant to this Section 2.6(b) more than four times during
the term of this Agreement.
 
(c)           In the event that a Subsequent Closing is cancelled pursuant to
either Section 2.6(a) or (b) hereof, then the number of shares to be sold by the
Company, and purchased by Seaside, at the next Subsequent Closing pursuant to
this Agreement will be increased by 275,000 Shares to 550,000 Shares for such
Subsequent Closing.  For clarification, if two or more consecutive Subsequent
Closings are cancelled pursuant to Section 2.6(a) or (b), the number of shares
to be purchased and sold at the next Subsequent Closing will be 550,000 Shares,
without regard to whether one, two or more Subsequent Closings have been
cancelled.  Whenever a Subsequent Closing is cancelled pursuant to Section
2.6(a) or (b), the aggregate number of Subsequent Closings pursuant to this
Agreement will be reduced by one, and if two or more consecutive Subsequent
Closings are cancelled, then the aggregate number of shares purchased and sold
pursuant to this Agreement will be reduced accordingly.
 
 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which
Disclosure Schedules may be updated before any Closing and shall be deemed a
part hereof, the Company hereby makes the representations and warranties set
forth below to Seaside:
 
(a)         Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.
 
(b)         Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
 
 
6

--------------------------------------------------------------------------------


 
 
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, to the knowledge of the Company, no Action has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and its stockholders and no further action is required by
the Company or its stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the consummation by the Company of the other transactions contemplated thereby
do not and will not (i) conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, violate or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary pursuant to, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement (written or
oral), credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) to which the Company or any Subsidiary is a party
or by which any property or asset of the Company or any Subsidiary is bound, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.
 
(e)         Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or
 
 
7

--------------------------------------------------------------------------------


 
 
other Person in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than (i) the filing of the
Prospectus Supplement, and (ii) any notice filings or SEC Reports as are
required to be made following each Closing Date under applicable federal and
state securities laws or under applicable rules and regulations of the Trading
Market (collectively, the “Required Approvals”).
 
(f)         Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.  The issuance by the Company to Seaside, and, to the extent that
it is deemed an underwriter under the Securities Act, the resale by Seaside in
its capacity as an underwriter, of the Shares has been registered under the
Securities Act and all of the Shares when delivered will be freely transferable
and tradable on the Trading Market by Seaside without restriction (other than
any restrictions arising solely from the status, acts or omissions of
Seaside).  The Registration Statement is effective and available for the
issuance and, to the extent that it is deemed an underwriter under the
Securities Act, the resale by Seaside in its capacity as an underwriter, of the
Shares thereunder and the Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.  The “Plan of
Distribution” section under the Registration Statement as supplemented by the
Prospectus Supplement permits the issuance and sale and, to the extent that it
is deemed an underwriter under the Securities Act, the resale by Seaside in its
capacity as an underwriter, of the Shares hereunder.
 
(g)         Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plan and pursuant to the conversion or
exercise of outstanding Common Stock Equivalents.  No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as disclosed in the SEC Reports or Schedule 3.1(g), there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  Except as disclosed in the SEC Reports or Schedule
3.1(g), the issue and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Seaside)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.  All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in material compliance with all federal
and state securities laws and requirements of the Trading Market, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase
 
 
8

--------------------------------------------------------------------------------


 
securities.  No further approval or authorization of any stockholder or the
Board of Directors of the Company is required for the issuance and sale of the
Shares, other than the Required Approvals.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(h)         SEC Reports; Financial Statements.  The Company has filed or
furnished all reports, schedules, forms, statements and other documents required
to be filed or furnished by it under the Securities Act and the Exchange Act
(including all required exhibits thereto), including pursuant to Section 13(a)
or 15(d) thereof, for the 12 months preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, as amended and including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) and any notices, reports or other filings pursuant to applicable
requirements of the Trading Market on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.
 
(i)         Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
except as has been reasonably cured by the Company, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, and other liabilities incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting except as otherwise required
pursuant to GAAP, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option and incentive plans.
 
 
9

--------------------------------------------------------------------------------


 
 
(j)         Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, notice of violation, or proceeding pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor, to the knowledge of the Company, any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been and, to the knowledge of the Company, there is not currently
pending, any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such).  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act and, to the Company’s
knowledge, no proceeding for such purpose is pending before by the Commission.
 
(k)         Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is in violation of any statute, rule or regulation
of any governmental authority or the Trading Market, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case as would not have a Material Adverse Effect.
 
(l)         Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.  The Company is, and immediately after the consummation of
the transactions contemplated hereby will be, in compliance with all such
listing and maintenance requirements.
 
(m)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their
 
 
10

--------------------------------------------------------------------------------


 
 
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Shares and Seaside’s
ownership of the Shares.
 
(n)         Disclosure.  The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that the Company believes may constitute material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information.  The Company understands
and confirms that Seaside will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company.  All written
disclosure provided to Seaside regarding the Company, its business and the
transactions contemplated hereby furnished by or on behalf of the Company with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  The Company acknowledges and agrees
that Seaside does not make and has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
 
(o)         Effective Registration Statement.  The Registration Statement has
been declared effective by the Commission and the Company knows of no reason why
the Registration Statement will not continue to remain effective for the
foreseeable future.  The Company is eligible to use Form S-3 registration
statements for the issuance of securities.
 
(p)         Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby.  The Company further acknowledges that Seaside
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by Seaside or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Seaside’s purchase of the
Shares.  The Company further represents to Seaside that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
 
(q)         Approvals.  The issuance and listing on the Trading Market of the
Shares requires no further approvals, including but not limited to, the approval
of stockholders.
 
(r)         Intellectual Property.  The Company possesses such right, title and
interest in and to, or possesses adequate rights to use, all such patents,
patent rights, trade secrets, inventions, know-how, trademarks, trade names,
copyrights, service marks and other proprietary rights (“Intellectual Property”)
as are material to the conduct of the Company’s business except Intellectual
Property the failure of which to possess would not have a Material Adverse
Effect.  Except as disclosed in the SEC Reports, the Company has not received
any notice of infringement,
 
 
11

--------------------------------------------------------------------------------


 
 
misappropriation or conflict from any third party as to such that has not been
resolved or disposed of, which infringement, misappropriation or conflict would
if adversely decided individually or in the aggregate have a Material Adverse
Effect.  To the Company’s knowledge, it has not infringed, misappropriated, or
otherwise conflicted with Intellectual Property of any third parties, which
infringement, misappropriation or conflict would individually or in the
aggregate have a Material Adverse Effect.
 
(s)         Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties or to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess, obtain or make the same would not reasonably be
expected to have a Material Adverse Effect; and the Company has not received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, and has no reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course.
 
3.2           Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company:
 
(a)         Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder or thereunder.  The execution,
delivery and performance by Seaside of the transactions contemplated by this
Agreement and each other Transaction Document have been duly authorized by all
necessary action on the part of Seaside and no such further action is
required.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by Seaside, and, when delivered by
Seaside in accordance with the terms thereof, will constitute the valid and
legally binding obligation of Seaside, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)         Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(c)         Short Sales.  Seaside has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with Seaside,
engaged in any Short Sales involving the Company’s securities or otherwise
sought to hedge its position in the securities of the Company through the date
hereof.
 
 
12

--------------------------------------------------------------------------------


 
 
(d)         Limited Ownership.  The purchase by Seaside of the Shares issuable
to it at the Closings will not result in Seaside (individually or together with
any other Person with whom Seaside has identified, or will have identified,
itself as part of a “group” in a public filing made with the Commission
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that all
Closings contemplated by this Agreement shall have occurred.
 
ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           No Transfer Restrictions.  Certificates evidencing the Shares
shall not contain any legend restricting their transferability by Seaside.  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent if required by the Company’s transfer agent to effect a transfer
of any of the Shares; such opinion shall be provided by the Company’s counsel at
no expense to Seaside.
 


 
4.2           Furnishing of Information.  As long as Seaside owns Shares, the
Company covenants to use best efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as Seaside owns Shares that are “restricted securities”
as that term is defined in Rule 144 that it has owned for less than one year in
accordance with Rule 144(d), if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to Seaside and make
publicly available in accordance with Rule 144(c) such information as is
required for Seaside to sell the Shares under Rule 144.
 
4.3           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day following the date hereof file a Current
Report on Form 8-K which attaches as exhibits all agreements relating to this
transaction, in each case reasonably acceptable to Seaside, if Seaside is
readily available to review such Form 8-K in a timely manner, disclosing the
material terms of the transactions contemplated hereby.
 
4.4           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person that Seaside
is an “Acquiring Person” or similar designation under any shareholders rights
plan or similar plan or arrangement in effect or hereafter adopted by the
Company, or that Seaside could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Shares under the Transaction
Documents or under any other agreement between the Company and Seaside.  The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
4.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information.  The Company understands and confirms that
Seaside shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
 
13

--------------------------------------------------------------------------------


 
 
 
4.6           Indemnification of Seaside.  Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside and its directors,
officers, stockholders, partners, members, employees, agents and Affiliates
(each, a “Seaside Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation reasonably incurred in connection with defending
or investigating any suit or action in respect thereof to which any Seaside
Party may become a party under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses arise out of or are based on (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any Prospectus Supplement, or (b) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, provided that the
Company will not be liable in any such case to the extent that any such
liability, obligation, claim, contingency, damage, cost or expense arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by and regarding Seaside expressly for
inclusion therein.  If any action shall be brought against any Seaside Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Seaside Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Seaside Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Seaside Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Seaside Party.  The Company will not be liable to any Seaside Party under this
Agreement (i) for any settlement by a Seaside Party effected without the
Company’s prior written consent, which consent shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Seaside Party’s breach of any
of the representations, warranties, covenants or agreements made by Seaside in
this Agreement or in the other Transaction Documents.
 
           4.7           Listing of Common Stock.  The Company hereby agrees
that (a) if the Company applies to have the Common Stock traded on any Trading
Market other than its current Trading Market, it will include in such
application all of the Shares and will take such other action as is necessary to
cause all of the Shares to be listed on such other Trading Market as promptly as
possible, and (b) it will take all action reasonably necessary to continue the
listing and trading of its Common Stock on such Trading Market or Markets and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such Trading Market or Markets.
 
4.8           Stockholder Approval.  The Company shall not issue shares of
Common Stock or Common Stock Equivalents, if such issuance would require
stockholder approval pursuant to applicable rules of the Trading Market, unless
and until such stockholder approval is obtained.
 
 
14

--------------------------------------------------------------------------------


 
 
4.9           Short Sales.  Seaside covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales in the securities of the Company from the date hereof until the
final Subsequent Closing contemplated hereby.
 
4.10           Prospectus Supplement.  The Company will use its best efforts to
file the Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date and,
if required, before each Subsequent Closing Date.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated:
 
(a)         by Seaside by written notice to the Company, if the Initial Closing
has not been consummated on or before June 25, 2009;
 
(b)         by the Company, upon at least 30 days’ prior written notice, after
the twelfth Subsequent Closing and prior to the thirteenth Subsequent Closing
pursuant to this Agreement; or
 
(c)         by mutual written agreement of the Company and Seaside.
 
provided however that no such termination will affect the right of any party to
sue for any breach by the other party (or parties).
 
5.2           Fees and Expenses.  Except as otherwise set forth in this
Agreement and as set forth in this Section 5.2 below, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Shares.  Notwithstanding the foregoing, at the Initial Closing
and each Subsequent Closing, the Company shall reimburse Seaside for the fees
and expenses of its counsel, White White & Van Etten PC, in an amount equal to
$3,500.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and Disclosure Schedules thereto, contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by
 
 
15

--------------------------------------------------------------------------------


 
 
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Seaside.  Seaside may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10           Survival.  The representations and warranties herein shall
survive the Closings and delivery of the Shares.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and
 
 
16

--------------------------------------------------------------------------------


 
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email signature
page were an original thereof.
 
5.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Seaside exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Seaside may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
5.15           Payment Set Aside.  To the extent that either party hereto makes
a payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Cytori Therapeutics, Inc.
 
 
Address for Notice:
By: /s/ Mark E. Saad
     Name:  Mark E. Saad
     Title:  CFO
 
3020 Callan Road
San Diego, CA  92121
Attention:  Chief Executive Officer
Fax: (858) 458-0994
 
With a copy to (which shall not constitute notice):
 
 
 
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA  92121-2133
Attention:  Jeffrey T. Baglio, Esq.
Fax: (858) 638-5058



Seaside 88, LP
 
By:  Seaside 88 Advisors, LLC
Address for Notice:
 
 
By: /s/ William J. Ritger
     Name: William J. Ritger
     Title:  Manager
 
750 Ocean Royale Way
Suite 805
North Palm Beach, FL 33408
Attention:  William J. Ritger and
Denis M. O’Donnell, M.D.
Fax:  866-358-6721
 
With a copy to (which shall not constitute notice):
 
 
 
White White & Van Etten PC
55 Cambridge Parkway
Cambridge, MA 02142
Attention:  David A. White, Esq.
Fax:  617-225-0205





DWAC Instructions for Common Stock:


DTC # -  
Account number -





 
18

--------------------------------------------------------------------------------

 
